15-10940-tmd Doc#340 Filed 07/03/19 Entered 07/03/19 09:28:42 Main Document Pg 1 of
                                        10
15-10940-tmd Doc#340 Filed 07/03/19 Entered 07/03/19 09:28:42 Main Document Pg 2 of
                                        10
15-10940-tmd Doc#340 Filed 07/03/19 Entered 07/03/19 09:28:42 Main Document Pg 3 of
                                        10
15-10940-tmd Doc#340 Filed 07/03/19 Entered 07/03/19 09:28:42 Main Document Pg 4 of
                                        10
15-10940-tmd Doc#340 Filed 07/03/19 Entered 07/03/19 09:28:42 Main Document Pg 5 of
                                        10
15-10940-tmd Doc#340 Filed 07/03/19 Entered 07/03/19 09:28:42 Main Document Pg 6 of
                                        10
15-10940-tmd Doc#340 Filed 07/03/19 Entered 07/03/19 09:28:42 Main Document Pg 7 of
                                        10
15-10940-tmd Doc#340 Filed 07/03/19 Entered 07/03/19 09:28:42 Main Document Pg 8 of
                                        10
15-10940-tmd Doc#340 Filed 07/03/19 Entered 07/03/19 09:28:42 Main Document Pg 9 of
                                        10




                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

  IN RE:                                                §
                                                        §   CHAPTER 11
  BULLIONDIRECT, INC.                                   §
  a/k/a BD, BDI AND B DIRECT, INC.,                     §   CASE NO. 15-10940-tmd
                                                        §
           DEBTOR.                                      §
                                                        §

               ORDER GRANTING MOTION BY TRUSTEE FOR FINAL DECREE

           The court has considered the Motion by Trustee for Final Decree filed by Gregory S.

  Milligan, as Trustee (the “Trustee”) of the BullionDirect, Inc. Litigation Trust (the “Trust”),

  seeking entry of an order and final decree under Section 350 of title 11 of the United States Code

  and Rule 3022 of the Federal Rules of Bankruptcy Procedure closing the above-captioned

  bankruptcy case (the “Case”). After considering the Motion and the Court’s records in the Case,

  the Court finds that proper and adequate notice of the Motion has been given under the

  circumstances and that no other or further notice is necessary. Also, after due deliberation on the

  Motion and consideration of the Court’s records, the Court finds that good and sufficient cause


  113788.000001 4833-9990-9769.1 7/3/2019 (9:21 AM)
15-10940-tmd Doc#340 Filed 07/03/19 Entered 07/03/19 09:28:42 Main Document Pg 10
                                      of 10



  exists to grant the Motion. Additionally, the Court specifically finds that the Estate in the Case

  has been fully administered and a Final Decree closing the Case should be entered.

         IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that:

         1.      The Motion is GRANTED in all respects.

         2.      Pursuant to 11 U.S.C. § 350, this is the Court’s Final Decree with respect to the

  Case and the Case is hereby closed effective as of the date of entry of this Order.

                                                  ###

  Prepared and Submitted By:

 Patrick L. Huffstickler
 State Bar No. 10199250
 Dykema Gossett PLLC
 112 East Pecan Street, Suite 1800
 San Antonio, Texas 78205
 (210) 554-5500
 (210) 226-8395 (Fax)
 phuffstickler@dykema.com
  Counsel to Gregory S. Milligan, Trustee for the BullionDirect, Inc. Litigation Trust




                                                   2
